[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Farnsworth v. Burkhart, Slip Opinion No. 2016-Ohio-5816.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5816
     FARNSWORTH ET AL., APPELLANTS, v. BURKHART ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Farnsworth v. Burkhart, Slip Opinion No. 2016-Ohio-5816.]
Court of appeals’ judgment affirmed on the authority of Corban v. Chesapeake
        Exploration, L.L.C., and Dodd v. Croskey.
 (No. 2014-1909—Submitted August 31, 2016—Decided September 15, 2016.)
               APPEAL from the Court of Appeals for Monroe County,
                           No. 13 MO 14, 2014-Ohio-4184.
                                 __________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Corban v. Chesapeake Exploration, L.L.C., ___ Ohio St.3d ___, 2016-Ohio-5796,
___ N.E.3d ___, and Dodd v. Croskey, 143 Ohio St.3d 293, 2015-Ohio-2362, 37
N.E.3d 147.
        O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and FRENCH,
JJ., concur.
        O’NEILL, J., concurs in judgment only, with an opinion.
                                Supreme Court of Ohio




       PFEIFER, J., dissents.
                                 _________________
       O’NEILL, J., concurring in judgment only.
       {¶ 2} I concur in judgment only. I would hold that the 1989 version of the
Ohio Dormant Mineral Act, former R.C. 2301.56, Sub.S.B. No. 223, 142 Ohio
Laws, Part I, 981, operated on a rolling look-back period. Consistent with my
dissenting opinion in Walker v. Shondrick-Nau, ___ Ohio St.3d ___, 2016-Ohio-
5793, ___ N.E.3d ___, I would also hold that the 1988 recorded deed at issue in
this case that transferred the surface estate to Virgil and Theresa Farnsworth while
indicating the reservation of the mineral interest held by Veronica Burkhart was a
qualifying title transaction and therefore a saving event under the 1989 version of
the Dormant Mineral Act. Thus, there was no abandonment of the mineral interest
prior to the effective date of the 2006 version of the Dormant Mineral Act, 2006
Sub.H.B. No. 288. Accordingly, the mineral holders’ 2012 claim to preserve that
was filed after the Farnsworths filed a notice of abandonment under the 2006
Dormant Mineral Act was sufficient to prevent abandonment under the 2006
version of the law.
                                 _________________
       Theisen Brock, L.P.A., James S. Huggins, Daniel P. Corcoran, and
Kristopher O. Justice, for appellants.
       Stubbins, Watson, & Bryan Co, L.P.A., Mark W. Stubbins, and Grant J.
Stubbins, for appellees.
                                 _________________




                                          2